Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US 20170048664).

Regarding claim 1. A computer-implemented method for building a prioritized group trip object to generate a social trip plan recommendation, the method comprising: 
receiving, by a system comprising one or more processors, a static trip grouping scheme object for a group of users, the group including two or more users (paragraph 58, lines 1-6); 
generating, by the system, an interactive customized scheme object (ICSO) for each user based, at least in part, on the received static trip grouping scheme object and on a set of user preferences of the user such that a plurality of ICSOs are generated for the group of users, wherein at least one ICSO of the plurality of ICSOs includes a preferred scenery list (paragraph 58, lines 26-40 and paragraph 60, lines 1-3); 
merging, by the system, the plurality of ICSOs to generate a prioritized group trip ICSO, wherein the merging is based, at least in part, on a first set of prioritization rules and a second set of prioritization rules, wherein the first set of prioritization rules includes merging based on a common trip route found in the plurality of ICSOs (paragraph 74, lines 21-31); and 
generating, by the system, a recommended trip plan for the group based, at least in part, on the prioritized group trip ICSO (claim 9).  
Regarding claim 8. A computer program product for building a prioritized group trip object to generate a social trip plan recommendation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a system comprising one or more processors to cause the system to perform a method comprising: 

generating, by the system, an interactive customized scheme object (ICSO) for each user based, at least in part, on the received static trip grouping scheme object and on a set of user preferences of the user such that a plurality of ICSOs are generated for the group of users, wherein at least one ICSO of the plurality of ICSOs includes at a preferred scenery list ((paragraph 58, lines 26-40 and paragraph 60, lines 1-3); 
merging, by the system, the plurality of ICSOs to generate a prioritized group trip ICSO, wherein the merging is based, at least in part, on a first set of prioritization rules and a second set of prioritization rules, wherein the first set of prioritization rules includes merging based on a common trip route found in the plurality of ICSOs (paragraph 74, lines 21-31); and 
generating, by the system, a recommended trip plan for the group based, at least in part, on the prioritized group trip ICSO.
Regarding claim 15. A system for building a prioritized group trip object to generate a social trip plan recommendation, the system comprising one or more processors configured to perform a method comprising: 
receiving, by the system, a static trip grouping scheme object for a group of users, the group including two or more users (paragraph 58, lines 1-6); 
generating, by the system, an interactive customized scheme object (ICSO) for each user based, at least in part, on the received static trip grouping scheme object and on a set of user preferences of the user such that a plurality of ICSOs are generated for the group of users, wherein at least one ICSO of the plurality of ICSOs includes a preferred scenery list (paragraph 58, lines 26-40 and paragraph 60, lines 1-3); 

generating, by the system, a recommended trip plan for the group based, at least in part, on the prioritized group trip ICSO (claim 9).  
Regarding claims 2, 9 and 16. The computer-implemented method of claim 1, wherein the second set of prioritization rules includes non-shared option merging rules, wherein the non-shared option merging rules includes at least one of an equality mode or a priority mode, wherein the equality mode includes each individual having a same priority, wherein the priority mode includes setting a different level of priority for at least one individual in the group as compared to other individuals in the group (paragraph 60, lines 6-20). 
Regarding claims 3 and 10. The computer-implemented method of claim 1, wherein the static trip grouping input includes an origin address, a destination address, a start date, an end date, and a list of people, the list of people including the plurality of users (paragraph 31, lines 15-20).  
Regarding claims 4 and 11. The computer-implemented method of claim 1, wherein the set of user preferences of the user are extracted, based at least in part, on a social media account associated with the user (Fig. 13, #1310). 
Regarding claims 5, 12 and 18. The computer-implemented method of claim 1 further comprising: updating the prioritized group trip ICSO based on real-time weather conditions and on traffic conditions (paragraph 64, lines 1-4).  
Regarding claims 6, 13 and 19. The computer-implemented method of claim 1, wherein the extracting of the set of user preferences of the user includes: presenting a graphical user interface to the user, the presentation includes a plurality of trip plan options; receiving from the user a selection of at least one trip plan 
Regarding claims 7, 14 and 20. The computer-implemented method of claim 6 further comprising: executing one or more machine learning processes to update the prioritized group trip ICSO based, at least in part, on one or more further selections of at least one trip plan (paragraph 81, lines (lines 28-36)  
Regarding claim 17. The system of claim 15, wherein the static trip grouping input includes an origin address, a destination address, a start date, an end date, and a list of people, the list of people including the plurality of users, wherein the set of user preferences of the user are extracted, based at least in part, on a social media account associated with the user (paragraph 31, lines 15-20 and Fig. 13, #1310).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663